Exhibit 10.2

 

MONSTER WORLDWIDE, INC.
RESTRICTED STOCK UNIT AGREEMENT

 

This agreement (together with Appendices, the “Agreement”) made as of the       
day of             , 2      by and between MONSTER WORLDWIDE, INC., a Delaware
corporation (the “Company”), and                               (the
“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Company’s 1999 Long Term Incentive Plan, as amended
(the “Plan”), the Committee (as defined in the Plan) desires to award to the
Participant and the Participant desires to accept a grant of RSUs (as defined
below) upon the terms and conditions set forth in this Agreement; and

 

WHEREAS, the parties wish to provide for certain other matters, including,
without limitation, agreements as to nonsolicitation, confidentiality and
arbitration of claims, in accordance with the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.             GRANT OF RSUS. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMMITTEE HEREBY GRANTS TO THE PARTICIPANT         RSUS. THE
NUMBER OF RSUS THAT ARE THE SUBJECT OF THIS AGREEMENT ARE EXPRESSLY CONDITIONED
ON SATISFACTION OF CERTAIN PERFORMANCE-BASED GOALS OUTLINED IN APPENDIX A HERETO
AND ARE ALSO SUBJECT TO REDUCTION IN ACCORDANCE WITH APPENDIX A HERETO.


 


2.             VESTING.


 

(A)           THE RSUS TO WHICH THE PARTICIPANT IS ENTITLED UNDER SECTION 1
HEREOF (AFTER GIVING EFFECT TO ANY REDUCTIONS CONTEMPLATED BY APPENDIX A HERETO
AND PROVIDED THAT THE APPLICABLE PERFORMANCE-BASED CONDITIONS SET FORTH IN
APPENDIX A HERETO HAVE BEEN SATISFIED), SHALL, SUBJECT TO THE FIRST SENTENCE OF
SECTION 2(C), VEST IN INCREMENTAL INSTALLMENTS ON THE DATES SPECIFIED BELOW (THE
“VESTING DATES”), PROVIDED THAT THE PARTICIPANT IS CONTINUOUSLY EMPLOYED BY THE
COMPANY OR ANY OF ITS AFFILIATES (AS DEFINED BELOW) ON EACH APPLICABLE VESTING
DATE:

 

Date

 

Incremental Percentage
of Award Being Vested

 

 

 

—

%

 

 

—

%

 

 

—

%

____________

 

___—

%

 

Any fractional RSUs resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of RSUs
becoming vested on any specific Vesting Date will cover only the full number of
RSUs determined by applying the relevant incremental percentage.

 

1

--------------------------------------------------------------------------------


 

(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 2(A) OF THIS
AGREEMENT, AND PROVIDED THAT THE RSUS HAVE NOT OTHERWISE BEEN TERMINATED
PURSUANT TO APPENDIX A OR OTHERWISE, IN THE EVENT THAT DURING THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ONE OF ITS AFFILIATES:

 

(I)                                                              THE PARTICIPANT
DIES,

 

(II)                                                           THERE OCCURS A
CHANGE IN CONTROL (AS DEFINED BELOW), OR

 

(III)                                                        THE PARTICIPANT
INCURS A DISABILITY (AS DEFINED BELOW),

 

(SUCH 3 EVENTS ARE COLLECTIVELY REFERRED TO AS “ACCELERATION EVENTS”) ALL
OUTSTANDING UNVESTED RSUS SHALL, SUBJECT TO SECTION 2(C) BELOW, IMMEDIATELY VEST
AS OF THE DATE OF THE APPLICABLE ACCELERATION EVENT. IN THE EVENT AN
ACCELERATION EVENT OCCURS ON OR PRIOR TO                           , THE
                                                           (AS DEFINED IN
APPENDIX A) SHALL AUTOMATICALLY BE DEEMED TO HAVE BEEN ATTAINED FOR PURPOSES OF
THIS AGREEMENT AND IN THE EVENT THE ACCELERATION EVENT OCCURS AFTER
                           , THE ACCELERATION CONTEMPLATED BY THE FOREGOING
PROVISIONS OF THIS SECTION 2(B) SHALL APPLY TO THE NUMBER OF RSUS, IF ANY, TO
WHICH THE PARTICIPANT WOULD BE ENTITLED UNDER SECTION 1 OF THIS AGREEMENT AFTER
THE APPLICATION OF THE PROVISIONS OF APPENDIX A.

 

(C)           IN THE EVENT THAT ANY CALENDAR DATE ON WHICH VESTING IS
PURPORTEDLY SCHEDULED PURSUANT TO THE TERMS OF SECTIONS 2(A) OR 2(B) ABOVE IS
NOT A BUSINESS DAY (AS DEFINED BELOW), THE VESTING SHALL AUTOMATICALLY BE
DELAYED UNTIL THE FIRST BUSINESS DAY FOLLOWING THAT CALENDAR DATE. ON OR AS SOON
AS REASONABLY PRACTICABLE FOLLOWING THE APPLICABLE VESTING DATE, THE COMPANY
SHALL DISTRIBUTE ONE SHARE OF COMMON STOCK WITH RESPECT TO EACH RSU THAT VESTS
ON SUCH DATE, SUBJECT TO THE PROVISIONS OF SECTION 3 BELOW. UPON SUCH DELIVERY,
ALL OBLIGATIONS OF THE COMPANY WITH RESPECT TO EACH SUCH RSU SHALL BE DEEMED
SATISFIED IN FULL.

 


3.             CERTAIN CHANGES.


 

(A)           THE NUMBER AND CLASS OF SHARES OF COMMON STOCK WHICH ARE
DISTRIBUTABLE TO THE PARTICIPANT WITH RESPECT TO ANY RSU COVERED BY THIS
AGREEMENT SHALL BE ADJUSTED PROPORTIONATELY OR AS OTHERWISE APPROPRIATE TO
REFLECT ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK
RESULTING FROM A SPLIT-UP OR CONSOLIDATION OF SHARES OR ANY LIKE CAPITAL
ADJUSTMENT, OR THE PAYMENT OF ANY STOCK DIVIDEND, AND/OR TO REFLECT A CHANGE IN
THE CHARACTER OR CLASS OF SHARES COVERED BY THE PLAN ARISING FROM A READJUSTMENT
OR RECAPITALIZATION OF THE COMPANY’S CAPITAL STOCK, IN EACH CASE AS DETERMINED
BY THE COMMITTEE. CASH DIVIDENDS PAID WITH RESPECT TO A SHARE OF COMMON STOCK
SHALL BE CREDITED TO A DIVIDEND BOOK ENTRY ACCOUNT WITH RESPECT TO EACH RSU HELD
BY THE PARTICIPANT. THE RIGHT OF THE PARTICIPANT TO ACTUALLY RECEIVE ANY SUCH
DIVIDEND, PAYMENT, ADJUSTMENT OR CHANGE SHALL BE SUBJECT TO THE SAME
RESTRICTIONS (INCLUDING, WITHOUT LIMITATION, VESTING CONDITIONS) AS THE RSU TO
WHICH THE DIVIDEND, PAYMENT, ADJUSTMENT OR CHANGE RELATES.

 

(B)           IN THE EVENT OF ANY ADJUSTMENT IN THE NUMBER OF RSUS OR SHARES OF
COMMON STOCK COVERED BY THIS AGREEMENT PURSUANT TO ANY OF THE PROVISIONS OF THIS
AGREEMENT, ANY FRACTIONAL SHARES RESULTING FROM SUCH ADJUSTMENT WILL BE
DISREGARDED, AND THE RSUS OR SHARES OF COMMON STOCK, AS ADJUSTED, WILL COVER
ONLY THE NUMBER OF FULL SHARES RESULTING FROM THE ADJUSTMENT.

 

2

--------------------------------------------------------------------------------


 


4.             CERTAIN DEFINITIONS.


 

(A)           “AFFILIATE” MEANS AN AFFILIATE OF THE COMPANY WITHIN THE MEANING
OF RULE 405 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).

 

(B)           “BUSINESS DAY” MEANS A DATE ON WHICH COMMERCIAL BANKS IN NEW YORK,
NEW YORK ARE OPEN FOR GENERAL BUSINESS.

 

(C)           “CHANGE IN CONTROL” MEANS AND SHALL BE DEEMED TO OCCUR IF (1)
THERE SHALL BE CONSUMMATED (A) ANY CONSOLIDATION, MERGER OR REORGANIZATION
INVOLVING THE COMPANY, UNLESS SUCH CONSOLIDATION, MERGER OR REORGANIZATION IS A
“NON-CONTROL TRANSACTION” (AS DEFINED BELOW) OR (B) ANY SALE, LEASE, EXCHANGE OR
OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL,
OR SUBSTANTIALLY ALL, OF THE ASSETS OF THE COMPANY, OR (2) THE STOCKHOLDERS OF
THE COMPANY SHALL APPROVE ANY PLAN OR PROPOSAL FOR LIQUIDATION OR DISSOLUTION OF
THE COMPANY, OR (3) ANY PERSON (AS SUCH TERM IS USED IN SECTION 13(D) AND
14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)), SHALL BECOME THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3
UNDER THE EXCHANGE ACT) OF MORE THAN 50% OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING VOTING SECURITIES OTHER THAN (A) A PERSON WHO OWNS OR
OWNED SHARES OF CLASS B COMMON STOCK OF THE COMPANY, (B) PURSUANT TO A PLAN OR
ARRANGEMENT ENTERED INTO BY SUCH PERSON AND THE COMPANY, OR (C) PURSUANT TO
RECEIPT OF SUCH SHARES FROM A STOCKHOLDER OF THE COMPANY PURSUANT TO SUCH
STOCKHOLDER’S WILL OR THE LAWS OF DESCENT AND DISTRIBUTION. A “NON-CONTROL
TRANSACTION” SHALL MEAN A CONSOLIDATION, MERGER OR REORGANIZATION OF THE COMPANY
WHERE (1) THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY BEFORE SUCH CONSOLIDATION,
MERGER OR REORGANIZATION OWN, DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE
COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF THE CORPORATION
RESULTING FROM SUCH CONSOLIDATION, MERGER OR REORGANIZATION (THE “SURVIVING
CORPORATION”), (2) THE INDIVIDUALS WHO WERE MEMBERS OF THE BOARD OF DIRECTORS OF
THE COMPANY IMMEDIATELY PRIOR TO THE EXECUTION OF THE AGREEMENT PROVIDING FOR
SUCH CONSOLIDATION, MERGER OR REORGANIZATION CONSTITUTE AT LEAST 50% OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE SURVIVING CORPORATION, OR A CORPORATION
DIRECTLY OR INDIRECTLY BENEFICIALLY OWNING A MAJORITY OF THE VOTING SECURITIES
OF THE SURVIVING CORPORATION AND (3) NO PERSON (OTHER THAN (A) THE COMPANY, (B)
ANY SUBSIDIARY OF THE COMPANY, (C) ANY EMPLOYEE BENEFIT PLAN (OR ANY TRUST
FORMING A PART THEREOF) MAINTAINED BY THE COMPANY, THE SURVIVING CORPORATION OR
ANY SUBSIDIARY, OR (D) ANY PERSON WHO, IMMEDIATELY PRIOR TO SUCH CONSOLIDATION,
MERGER OR REORGANIZATION, BENEFICIALLY OWNED MORE THAN 50% OF THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES) BENEFICIALLY
OWNS MORE THAN 50% OF THE COMBINED VOTING POWER OF THE SURVIVING CORPORATION’S
THEN OUTSTANDING VOTING SECURITIES.

 

(D)           “COMMON STOCK” MEANS A SHARE OF COMMON STOCK, $.001 PAR VALUE, OF
THE COMPANY.

 

(E)           “DISABILITY” MEANS, NOTWITHSTANDING ANY DEFINITION IN THE PLAN,
THAT, IN THE DETERMINATION OF THE COMMITTEE, THE PARTICIPANT IS BOTH (I) UNABLE
TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS AND (II) (X) IN CASE THE PARTICIPANT IS ELIGIBLE FOR THE LONG TERM
DISABILITY PROGRAM OFFERED TO UNITED STATES-BASED EMPLOYEES BY THE COMPANY OR
ITS AFFILIATES, THE PARTICIPANT HAS ACTUALLY RECEIVED LONG TERM DISABILITY
BENEFITS FOR NO LESS THAN 9 MONTHS OR (Y) IN CASE THE PARTICIPANT IS NOT
ELIGIBLE FOR SUCH LONG TERM DISABILITY PROGRAM SOLELY BY VIRTUE OF NOT HAVING
BEING BASED IN THE UNITED STATES, THE PARTICIPANT WOULD HAVE BEEN ELIGIBLE TO
RECEIVE LONG TERM

 

3

--------------------------------------------------------------------------------


 

disability benefits for no less than 9 months but for the Participant not being
based in the United States. For purposes of Section 2(b) above, it is understood
that the Disability shall be deemed to be incurred on the last day of the
9-month period contemplated in clause (ii) of the immediately preceding
sentence. In the event the Participant has met the condition set forth in clause
(i) of the first sentence of this definition but does not satisfy the condition
set forth in clause (ii) of this definition solely by reason of the
Participant’s death, then the provisions of such clause (ii) shall be deemed to
have been satisfied and for purposes of Section 2(b) above the Disability shall
be deemed to be incurred on the date of such death.

 

(F)            “RSU” MEANS A RESTRICTED STOCK UNIT, WHICH IS A UNIT OF
MEASUREMENT EQUIVALENT TO ONE SHARE OF COMMON STOCK BUT WITH NONE OF THE
ATTENDANT RIGHTS OF A STOCKHOLDER OF A SHARE OF COMMON STOCK, INCLUDING THE
RIGHT TO VOTE (IF ANY), EXCEPT AND ONLY TO THE EXTENT OTHERWISE PROVIDED IN
SECTION 3 ABOVE.

 


5.             NO EMPLOYMENT RIGHTS; TERMINATION OF EMPLOYMENT. NOTHING IN THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO THE PROVISIONS OF THE APPENDICES, SHALL
GIVE THE PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOYMENT OF THE COMPANY OR
ANY AFFILIATE OF THE COMPANY, OR INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE OF THE COMPANY TO TERMINATE THE EMPLOYMENT OF THE
PARTICIPANT. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 2(B) HEREOF, RSUS
THAT ARE NOT VESTED AS OF THE DATE THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY
AND ITS AFFILIATES TERMINATES OR CEASES FOR ANY REASON OR NO REASON, WHETHER
VOLUNTARY OR INVOLUNTARY (INCLUDING, WITHOUT LIMITATION, TERMINATION OR
CESSATION OF EMPLOYMENT WITH OR WITHOUT CAUSE OR ARISING OUT OF OR IN CONNECTION
WITH A REDUCTION IN FORCE, SALE OR SHUTDOWN OF CERTAIN OPERATIONS, OR
OTHERWISE), SHALL IMMEDIATELY AND AUTOMATICALLY TERMINATE AND BE FORFEITED IN
THEIR ENTIRETY, PROVIDED, HOWEVER, THAT ONLY FOR PURPOSES OF THIS AGREEMENT THE
PARTICIPANT’S EMPLOYMENT SHALL NOT BE DEEMED TERMINATED SOLELY BY VIRTUE OF THE
PARTICIPANT’S VOLUNTARY CESSATION OF EMPLOYMENT IN CIRCUMSTANCES THAT THE
COMMITTEE DETERMINES ARE REASONABLY LIKELY TO RESULT IN A DISABILITY FOR SO LONG
AS THE COMMITTEE DETERMINES THAT THE PARTICIPANT CONTINUES TO SATISFY THE
CONDITIONS THAT WOULD ULTIMATELY LEAD TO THE COMMITTEE’S DETERMINATION THAT THE
PARTICIPANT HAS INCURRED A DISABILITY.


 


6.             PLAN PROVISIONS. THE PROVISIONS OF THE PLAN SHALL GOVERN IF AND
TO THE EXTENT THAT THERE ARE INCONSISTENCIES BETWEEN THOSE PROVISIONS AND THE
PROVISIONS HEREOF. THE PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN
PRIOR TO THE EXECUTION OF THIS AGREEMENT. WITHOUT LIMITED THE FOREGOING, IN NO
EVENT SHALL THE PARTICIPANT BE ENTITLED TO ANY SHARES OF COMMON STOCK HEREUNDER
TO THE EXTENT THAT THE ISSUANCE OR GRANT OF SUCH SHARES WOULD BE IN VIOLATION OF
THE LIMITATIONS SPECIFIED IN SECTION 4(B) OF THE PLAN.


 


7.             ADMINISTRATION. THE COMMITTEE WILL HAVE FULL POWER AND AUTHORITY
TO INTERPRET AND APPLY THE PROVISIONS OF THIS AGREEMENT AND ACT ON BEHALF OF THE
COMPANY AND THE BOARD OF DIRECTORS OF THE COMPANY IN CONNECTION WITH THIS
AGREEMENT, AND THE DECISION OF THE COMMITTEE AS TO ANY MATTER ARISING UNDER THIS
AGREEMENT SHALL BE FINAL, BINDING AND CONCLUSIVE. SUCH POWER AND AUTHORITY MAY
BE DELEGATED, TO THE EXTENT NOT PROHIBITED BY THE PLAN, TO ONE OR MORE MEMBERS
OF THE COMMITTEE OR ANY OTHER PERSON OR PERSONS DESIGNATED BY THE COMMITTEE.


 


8.             WITHHOLDING; RESALE RESTRICTION. IN THE EVENT THAT PRIOR TO ANY
APPLICABLE VESTING DATE HEREUNDER THE PARTICIPANT HAS NOT PROVIDED THE COMPANY
WITH WRITTEN NOTICE (THE “PAYMENT NOTICE”) AT LEAST FIVE (5) BUSINESS DAYS PRIOR
TO THAT VESTING DATE TO THE EFFECT THAT THE PARTICIPANT WILL PROVIDE THE COMPANY
PAYMENT OF THE AMOUNT, IF ANY, DEEMED NECESSARY BY THE COMPANY IN ITS REASONABLE
DISCRETION TO ENABLE THE COMPANY AND ITS AFFILIATES TO SATISFY THE

 

4

--------------------------------------------------------------------------------


 

minimum federal, foreign or other tax withholding or similar obligations of the
Company and its Affiliates with respect to the shares of Common Stock (and/or
any other items which may be distributable to the Participant on the Vesting
Date pursuant to Section 3 hereof), or in the event the Participant provides the
Payment Notice but does not deliver payment of the appropriate amount to the
Company on the Vesting Date, then the Company shall satisfy the minimum federal,
foreign or other tax withholding or similar obligation of the Company and its
Affiliates with respect to such vesting by withholding the number of shares of
Common Stock (and/or other items which may be distributable to the Participant
on the Vesting Date pursuant to Section 3 hereof) sufficient to satisfy such
minimum withholding and other obligations. [The Participant agrees that until
the earliest of (i) the Participant’s last day of employment with the Company,
(ii) the Participant’s death or incurrence of a Disability (determined in
accordance with Section 2(b) above), or (iii) the occurrence of a Change in
Control, the Participant shall retain 25% of the gross number of shares of
Common Stock distributed to the Participant with respect to any and all RSUs
covered by this Agreement (the “Specified Shares”), and that the Participant
shall not directly or indirectly sell, assign, transfer, pledge, create a
security interest in or lien upon, encumber or dispose of any of the Specified
Shares prior to the earliest of the events specified in clauses (i) through
(iii) above without the approval of the Committee. It is further understood that
the Company may, at its discretion, (i) require certificates issued with respect
to the Specified Shares to be endorsed with a legend noting, among other things,
the existence of the foregoing restriction, and (ii) instruct its transfer agent
to impose transfer restrictions on the Specified Shares to enforce the foregoing
provisions. For purposes of clarity, it is understood that the gross number of
shares of Common Stock distributed to the Participant with respect to any and
all RSUs covered by this Agreement shall be determined before giving effect to
the withholding of any shares of Common Stock as permitted by the preceding
provisions of this Section 8. ] [The foregoing italicized language shall be in
the RSU Agreements of certain of RSU recipients]


 


9.             NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS TO BE GIVEN OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN PROPERLY SERVED IF DELIVERED PERSONALLY, BY COURIER, OR BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED AND FIRST CLASS POSTAGE
PREPAID, IN THE CASE OF NOTICES TO THE COMPANY, TO THE ATTENTION OF MYRON
OLESNYCKYJ, SENIOR VICE PRESIDENT AND GENERAL COUNSEL, AT THE COMPANY’S
HEADQUARTERS AT 622 THIRD AVENUE, NEW YORK, NY 10017 AND IN THE CASE OF NOTICES
TO THE PARTICIPANT, TO THE PARTICIPANT’S LAST KNOWN ADDRESS (AS NOTED IN THE
PARTICIPANT’S PERSONNEL FILE) OR SUCH OTHER ADDRESSES AS THE RECIPIENT PARTY HAS
SPECIFIED BY PRIOR WRITTEN NOTICE TO THE SENDING PARTY. ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE DEEMED RECEIVED UPON THE ACTUAL DELIVERY THEREOF IN
ACCORDANCE WITH THE FOREGOING.


 


10.           BINDING EFFECT; HEADINGS; STATUS. THIS AGREEMENT SHALL BE BINDING
UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. THE SUBJECT HEADINGS OF SECTIONS AND
APPENDICES ARE INCLUDED FOR THE PURPOSE OF CONVENIENCE ONLY AND SHALL NOT AFFECT
THE CONSTRUCTION OR INTERPRETATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.
THE PARTICIPANT’S RIGHTS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
RIGHTS TO RSUS, SHALL AT ALL TIMES THAT SUCH RIGHTS EXIST REPRESENT A GENERAL
OBLIGATION OF THE COMPANY. THE PARTICIPANT SHALL BE A GENERAL CREDITOR OF THE
COMPANY WITH RESPECT THERETO AND SHALL NOT HAVE A SECURED OR PREFERRED POSITION
WITH RESPECT THERETO. NOTHING IN THIS AGREEMENT OR THE PLAN SHALL BE DEEMED TO
CREATE AN ESCROW, TRUST, CUSTODIAL ACCOUNT OR FIDUCIARY RELATIONSHIP OF ANY
KIND.

 

5

--------------------------------------------------------------------------------


 


11.           NON-ASSIGNABILITY, ETC. THE PARTICIPANT’S RIGHTS UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO RSUS, ARE NOT ASSIGNABLE OR
TRANSFERABLE EXCEPT UPON THE PARTICIPANT’S DEATH TO A BENEFICIARY DESIGNATED BY
THE PARTICIPANT IN A WRITTEN BENEFICIARY DESIGNATION FILED WITH THE COMPANY OR,
IF NO DULY DESIGNATED BENEFICIARY SHALL SURVIVE THE PARTICIPANT, PURSUANT TO THE
PARTICIPANT’S WILL AND/OR BY THE LAWS OF DESCENT AND DISTRIBUTION. ANY AND ALL
SUCH RIGHTS SHALL NOT BE SUBJECT TO ANTICIPATION, ALIENATION, SALE, TRANSFER,
ENCUMBRANCE EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN.


 


12.           SECURITIES LAWS; INSIDER TRADING. THE COMMITTEE MAY FROM TIME TO
TIME IMPOSE ANY CONDITIONS ON THE RSUS AND SHARES OF COMMON STOCK AS IT DEEMS
NECESSARY OR ADVISABLE TO ENSURE THAT THE PLAN, THIS AGREEMENT AND THE ISSUANCE
AND RESALE OR ANY SECURITIES COMPLY WITH ALL APPLICABLE SECURITIES LAWS,
INCLUDING WITHOUT LIMITATION RULE 16B-3 UNDER THE EXCHANGE ACT AND THE
SECURITIES ACT. SUCH CONDITIONS MAY INCLUDE, AMONG OTHER THINGS, THE REQUIREMENT
THAT CERTIFICATES FOR SHARES OF COMMON STOCK TO BE ISSUED TO THE PARTICIPANT
HEREUNDER CONTAIN A RESTRICTIVE LEGEND IN SUCH FORM AND SUBSTANCE AS MAY BE
DETERMINED BY THE COMMITTEE. WITHOUT LIMITING THE FOREGOING, IT IS UNDERSTOOD
THAT AFFILIATES OF THE COMPANY MAY RESELL COMMON STOCK ONLY PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, PURSUANT TO RULE 144
UNDER THE SECURITIES ACT, OR PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT. THE PARTICIPANT UNDERSTANDS AND AGREES THAT ANY AND
ALL TRANSACTIONS INVOLVING SHARES OF COMMON STOCK OR OTHER SECURITIES OF THE
COMPANY MUST COMPLY WITH APPLICABLE LAWS, RULES, REGULATIONS AND POLICIES,
INCLUDING BUT NOT LIMITED TO THE COMPANY’S POLICY REGARDING INSIDER TRADING,
WHICH POLICY, AMONG OTHER THINGS, PROHIBITS TRANSACTIONS INVOLVING SHARES OF
COMMON STOCK OR OTHER SECURITIES OF THE COMPANY BY INDIVIDUALS WHO HAVE MATERIAL
NON-PUBLIC INFORMATION RELATING TO THE COMPANY.


 


13.           APPLICABLE LAW. EXCEPT WITH RESPECT TO THE PROVISIONS OF APPENDIX
C HERETO, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (OTHER THAN THE CONFLICT OF LAWS PROVISIONS
THEREOF). THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND CONTROLS AND SUPERSEDES ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR BETWEEN THE PARTIES, WRITTEN
OR ORAL WITH RESPECT TO ITS SUBJECT MATTER, INCLUDING BUT NOT LIMITED TO THE
PROVISIONS OF ANY AND ALL EMPLOYMENT AGREEMENTS AND OFFER LETTERS (SUCH AS TERMS
PROVIDING FOR ACCELERATION OR OTHER ENHANCEMENT TO RESTRICTED STOCK OR OTHER
EQUITY INTERESTS IN THE EVENT OF THE OCCURRENCE OF SPECIFIED EVENTS), EXCEPT AND
ONLY TO THE EXTENT OF ANY OBLIGATIONS OF THE COMPANY OR ITS AFFILIATES RELATING
TO SECTION 280G OF THE INTERNAL REVENUE CODE, AND MAY NOT BE MODIFIED EXCEPT BY
WRITTEN INSTRUMENT EXECUTED BY THE PARTIES. THE PARTICIPANT HAS NOT RELIED ON
ANY REPRESENTATION NOT SET FORTH IN THIS AGREEMENT.


 


14.           SECTION 409A. THIS AGREEMENT IS INTENDED TO COMPLY WITH THE
SHORT-TERM DEFERRAL RULES UNDER SECTION 409A OF THE INTERNAL REVENUE CODE (AND
THE REGULATIONS THEREUNDER) AND SHALL BE LIMITED, CONSTRUED AND INTERPRETED IN A
MANNER SO AS TO COMPLY THEREWITH. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, ANY PROVISION IN THIS AGREEMENT THAT IS INCONSISTENT WITH THE
SHORT-TERM DEFERRAL RULES UNDER SECTION 409A OF THE INTERNAL REVENUE CODE (AND
THE REGULATIONS THEREUNDER) SHALL BE DEEMED TO BE AMENDED TO COMPLY WITH SECTION
409A (AND THE REGULATIONS THEREUNDER) AND TO THE EXTENT SUCH PROVISION CANNOT BE
AMENDED TO COMPLY THEREWITH, SUCH PROVISION SHALL BE NULL AND VOID.


 


15.           APPENDICES. IT IS UNDERSTOOD AND AGREED THAT THE APPENDICES HERETO
FORM AN INTEGRAL PART OF THIS AGREEMENT. THE PARTICIPANT AGREES TO COMPLY WITH
THE PROVISIONS OF THE APPENDICES, INCLUDING, BUT NOT LIMITED TO, THE PROVISIONS
OF APPENDIX B AND APPENDIX C.

 

6

--------------------------------------------------------------------------------


 

The Participant acknowledges that the Participant (1) has been advised to
consult with an attorney prior to executing this Agreement, (2) has read this
Agreement (including the Appendices) carefully and understands all of its terms,
including but not limited to (x) the provisions of Appendix B relating to
confidentiality and non-solicitation and (y) the provisions of Appendix C
requiring mandatory arbitration of controversies or claims whether or not
related to the RSUs granted hereunder, and (3) understands that the Participant
is giving up valuable rights, including a right to a jury trial.

 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED AS OF THE DATE FIRST ABOVE
WRITTEN.


 

 

MONSTER WORLDWIDE, INC.

 

 

 

By:

 

 

 

 

 

 

 

 

Participant – Signature

 

 

 

 

 

 

Participant – Print Name

 

 

 

 

 

 

Participant – Global ID/SSN

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

 

Notwithstanding anything to the contrary in this Agreement, the Participant
shall not be entitled to any RSUs under this Agreement unless and until the
Committee determines that the                                               were
attained. Capitalized terms not defined elsewhere in this Agreement shall have
the meanings set forth in this Appendix A.

 


1.             IN THE EVENT THE COMMITTEE DETERMINES THAT THE
                                                     WERE ATTAINED, THEN THIS
AGREEMENT SHALL APPLY TO THE FULL NUMBER OF RSUS SPECIFIED IN SECTION 1 ABOVE.


 


2.             IN THE EVENT THAT THE COMMITTEE DETERMINES THAT THE
                                                     EQUAL OR EXCEED THE
                                                     BUT ARE LESS THAN THE
                                    , THE NUMBER OF RSUS TO WHICH THIS AGREEMENT
APPLIES SHALL AUTOMATICALLY BE REDUCED AS FOLLOWS:


 

A.             IN THE EVENT THAT THE COMMITTEE DETERMINES THAT
                                        EQUAL OR EXCEED THE
                                 BUT ARE LESS THAN           % OF THE
                                    , THE NUMBER OF RSUS REFLECTED IN SECTION 1
HEREOF SHALL AUTOMATICALLY BE REDUCED TO                 .

 

B.             IN THE EVENT THAT THE COMMITTEE DETERMINES THAT THE
                                         EQUAL OR EXCEED            % OF THE
                                BUT ARE LESS THAN         % OF THE
                                , THE NUMBER OF RSUS REFLECTED IN SECTION 1
HEREOF SHALL AUTOMATICALLY BE REDUCED TO                 .

 

C.             IN THE EVENT THAT THE COMMITTEE DETERMINES THAT THE
                                 EQUAL OR EXCEED          % OF THE
                                 BUT ARE LESS THAN           % OF THE
                                            , THE NUMBER OF RSUS REFLECTED IN
SECTION 1 HEREOF SHALL AUTOMATICALLY BE REDUCED TO           .

 

D.             IN THE EVENT THAT THE COMMITTEE DETERMINES THAT THE
                                              EQUAL OR EXCEED          % OF THE
                                    BUT ARE LESS THAN                % OF THE
                            , THE NUMBER OF RSUS REFLECTED IN SECTION 1 HEREOF
SHALL AUTOMATICALLY BE REDUCED TO               .

 

E.             IN THE EVENT THAT THE COMMITTEE DETERMINES THAT THE
                                    EQUAL OR EXCEED        % OF THE
                                        BUT ARE LESS THAN THE
                                        , THE NUMBER OF RSUS REFLECTED IN
SECTION 1 HEREOF SHALL AUTOMATICALLY BE REDUCED TO            .

 

All determinations by the Committee referred to in this Appendix A shall be (i)
made on or after                             but on or prior to
                                         , (ii) made in the Committee’s sole and
absolute discretion, (iii) to the extent applicable, made in accordance with the
requirements of Section 162(m) of the Internal Revenue Code (and the regulations
thereunder) and (iv) final and binding for all purposes.

 

Notwithstanding anything in this Agreement to the contrary, no fractional RSUs
shall be issued under this Agreement and in the event of any fractions the
actual number of RSUs shall in each event be rounded down to the nearest whole
number of RSUs. The adjustments to the

 

8

--------------------------------------------------------------------------------


 

number of RSUs contemplated by this Appendix A are automatic and shall be
effective without any further action by the parties.

 

For purposes of clarity, it is understood and agreed that in the event the
Committee determines, in its sole and absolute discretion, that the
                                                     were not attained, then no
RSUs shall vest or be deliverable to the Participant under the terms of this
Agreement. In the event the Committee, in its sole and absolute discretion,
determines that the                                                      were
attained, the terms and conditions of this Agreement, including but not limited
to the vesting terms, shall be applicable; provided, however, that the foregoing
terms are not intended and shall not be construed or interpreted to give the
Committee the power to increase the shares or amount otherwise due under RSUs
granted to a “covered employee” within the meaning of Section 162(m)(3) of the
Internal Revenue Code.

 

Certain Definitions:

 

[Applicable defined terms to be included]

 

[This entire Appendix A will vary depending on the nature and details of
applicable performance goals]

 

9

--------------------------------------------------------------------------------


 

APPENDIX B

 

NONSOLICITATION; CONFIDENTIALITY

 

As a material inducement to the Company to grant the RSUs contemplated by the
terms of this Agreement and to enter into this Agreement, the Participant hereby
expressly agrees to be bound by the following covenants, terms and conditions.

 

(A)           DURING THE COURSE OF THE PARTICIPANT’S RELATIONSHIP WITH THE
COMPANY OR ANY OF ITS AFFILIATES, THE PARTICIPANT HAS HAD, AND WILL HAVE, ACCESS
TO TRADE SECRETS, PROPRIETARY AND CONFIDENTIAL INFORMATION RELATING TO THE
COMPANY AND ITS AFFILIATES AND THEIR RESPECTIVE CLIENTS, INCLUDING BUT NOT
LIMITED TO, MARKETING DATA, FINANCIAL INFORMATION, CLIENT LISTS (INCLUDING
WITHOUT LIMITATION, ROLODEX TYPE OR COMPUTER BASED COMPILATIONS MAINTAINED BY
THE COMPANY OR ITS AFFILIATES OR THE PARTICIPANT), AND DETAILS OF PROGRAMS AND
METHODS, PRICING POLICIES, STRATEGIES, PROFIT MARGINS AND SOFTWARE, IN EACH CASE
OF THE COMPANY, ITS AFFILIATES AND/OR THEIR RESPECTIVE CLIENTS. DURING THE TERM
OF THE PARTICIPANT’S EMPLOYMENT WITH ONE OR MORE OF THE COMPANY AND ITS
AFFILIATES AND THEREAFTER, THE PARTICIPANT AGREES TO KEEP SECRET AND RETAIN IN
STRICTEST CONFIDENCE ALL OF SUCH TRADE SECRET, PROPRIETARY AND CONFIDENTIAL
INFORMATION, AND WILL NOT DISCLOSE, DISSEMINATE OR USE SUCH INFORMATION FOR THE
PARTICIPANT’S OWN ADVANTAGE OR FOR THE ADVANTAGE OF ANY OTHER PERSON OR ENTITY.
IN THE EVENT DISCLOSURE OF ANY SUCH TRADE SECRET, PROPRIETARY AND CONFIDENTIAL
INFORMATION IS REQUIRED OR PURPORTEDLY REQUIRED BY LAW, THE PARTICIPANT WILL
PROVIDE THE COMPANY WITH PROMPT NOTICE OF ANY SUCH REQUIREMENT SO THAT THE
COMPANY MAY SEEK AN APPROPRIATE PROTECTIVE ORDER.

 

(B)           THROUGH THE DATE WHICH IS ONE YEAR AFTER THE LAST DAY OF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES (SUCH LAST
DAY IS SOMETIMES REFERRED TO HEREIN AS THE “TERMINATION DATE”), EXCEPT PRIOR TO
THE TERMINATION DATE ON BEHALF OF THE COMPANY AND ITS AFFILIATES IN ACCORDANCE
WITH THE TERMS OF THE PARTICIPANT’S EMPLOYMENT, THE PARTICIPANT WILL NOT,
DIRECTLY OR INDIRECTLY, SOLICIT OR PERFORM BUSINESS (AS DEFINED BELOW) RELATED
SERVICES FOR, OR INTERFERE WITH OR ENDEAVOR TO ENTICE AWAY FROM THE COMPANY OR
ANY OF ITS AFFILIATES, ANY CLIENT TO WHOM THE COMPANY OR ANY OF ITS AFFILIATES
PROVIDED SERVICES AT ANY TIME DURING THE 12 MONTHS PRECEDING THE TERMINATION
DATE, OR ANY PROSPECTIVE CLIENT TO WHOM THE COMPANY OR ANY OF ITS AFFILIATES HAD
MADE A FORMAL PRESENTATION AT ANY TIME DURING THE 12 MONTHS PRECEDING THE
TERMINATION DATE, AND THE PARTICIPANT WILL NOT, DIRECTLY OR INDIRECTLY, HIRE,
ATTEMPT TO HIRE, SOLICIT FOR EMPLOYMENT OR ENCOURAGE THE DEPARTURE OF ANY
EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES OR ANY INDIVIDUAL WHO WAS
EMPLOYED BY THE COMPANY OR ANY OF ITS AFFILIATES AT ANY TIME DURING THE 12
MONTHS PRECEDING THE TERMINATION DATE. AS USED HEREIN, THE TERM “BUSINESS” MEANS
ANY AND ALL BUSINESSES IN WHICH THE COMPANY AND/OR ANY OF ITS AFFILIATES IS
CURRENTLY INVOLVED OR BECOMES ENGAGED AT ANY TIME PRIOR TO THE TERMINATION DATE,
INCLUDING, BUT NOT LIMITED TO, THE RECRUITMENT ADVERTISING BUSINESS (WHICH
INCLUDES, WITHOUT LIMITATION, THE PLACEMENT OF RECRUITMENT-RELATED ADVERTISING)
AND THE MONSTER BUSINESSES (WHICH INCLUDE, WITHOUT LIMITATION, THE OPERATION OF
AN ONLINE CAREERS WEBSITE, ONLINE JOB BOARD, WEBSITE PROVIDING ACCESS TO JOB
LISTINGS, RESUMES AND/OR CAREER RELATED TOOLS OR CONTENT, AND THE BUSINESSES
PROVIDED BY THE COMPANY OR ANY OF ITS AFFILIATES THROUGH TICKLE.COM,
MILITARY.COM, FASTWEB.COM AND MONSTERTRAK.COM.

 

(C)           THE PARTICIPANT ACKNOWLEDGES THAT IN THE EVENT THE PARTICIPANT
VIOLATES ANY PROVISIONS OF THIS APPENDIX B, IN ADDITION TO ITS OTHER RIGHTS AND
REMEDIES, THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF WITHOUT THE
NECESSITY OF PROVING ACTUAL DAMAGES. THE PARTICIPANT

 

10

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT IF ANY PROVISION OF THIS APPENDIX B IS HELD TO BE
UNENFORCEABLE, THE COURT MAKING SUCH HOLDING SHALL HAVE THE POWER TO MODIFY SUCH
PROVISION AND IN ITS MODIFIED FORM SUCH PROVISION SHALL BE ENFORCED.

(D)           THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF
THIS APPENDIX B ARE IN ADDITION TO, AND NOT IN LIEU OF, ANY NON-SOLICITATION,
CONFIDENTIALITY, NON-COMPETITION, NONRAID AND/OR SIMILAR OBLIGATIONS WHICH THE
PARTICIPANT MAY HAVE WITH RESPECT TO THE COMPANY AND/OR ITS AFFILIATES, WHETHER
BY AGREEMENT, FIDUCIARY OBLIGATION OR OTHERWISE AND THAT THE GRANT AND VESTING
OF THE RSUS CONTEMPLATED BY THIS AGREEMENT ARE EXPRESSLY MADE CONTINGENT ON THE
PARTICIPANT’S COMPLIANCE WITH THE PROVISIONS OF THIS APPENDIX B.  WITHOUT IN ANY
WAY LIMITING THE PROVISIONS OF THIS APPENDIX B, THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF THIS APPENDIX B SHALL REMAIN
APPLICABLE IN ACCORDANCE WITH THEIR TERMS AFTER THE PARTICIPANT’S TERMINATION
DATE, REGARDLESS OF WHETHER (I) THE PARTICIPANT’S TERMINATION OR CESSATION OF
EMPLOYMENT IS VOLUNTARY OR INVOLUNTARY OR (II) THE RSUS HAVE NOT VESTED OR WILL
NOT VEST.ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF THIS APPENDIX B SHALL
REMAIN APPLICABLE IN ACCORDANCE WITH THEIR TERMS AFTER THE PARTICIPANT’S
TERMINATION DATE, REGARDLESS OF WHETHER (I) THE PARTICIPANT’S TERMINATION OR
CESSATION OF EMPLOYMENT IS VOLUNTARY OR INVOLUNTARY OR (II) THE RSUS HAVE NOT
VESTED OR WILL NOT VEST.

 

11

--------------------------------------------------------------------------------


 

APPENDIX C

AGREEMENTS TO ARBITRATE CLAIMS

 


1.             AGREEMENT TO ARBITRATE CLAIMS (EMPLOYMENT AND TERMINATION OF
EMPLOYMENT).


 

(A)           ANY CONTROVERSY OR CLAIM (CONTRACT, TORT, OR STATUTORY) UNDER
FEDERAL, STATE, OR LOCAL LAW BETWEEN THE COMPANY OR ANY OF ITS AFFILIATES (OR
ANY OF THEIR RESPECTIVE BENEFIT PLANS, BENEFIT PLAN SPONSORS, FIDUCIARIES,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS) AND THE PARTICIPANT ARISING OUT OF OR IN
CONNECTION WITH THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS
AFFILIATES, OR THE TERMINATION OF THAT EMPLOYMENT (WITH THE EXCEPTION OF ANY
WORKERS’ COMPENSATION OR UNEMPLOYMENT COMPENSATION CLAIMS, CLAIMS FOR EMPLOYEE
BENEFITS WHERE THE APPLICABLE BENEFIT PLAN OR PENSION PLAN EXPRESSLY SPECIFIES
THAT ITS CLAIMS PROCEDURE SHALL CULMINATE IN AN ARBITRATION PROCEDURE DIFFERENT
FROM THE ONE DESCRIBED IN THIS APPENDIX C, SECTION 1 OR ANY CLAIM FOR EQUITABLE
OR INJUNCTIVE RELIEF CONTEMPLATED BY OR REFERRED TO IN APPENDIX B OF THIS
AGREEMENT), INCLUDING WITHOUT LIMITATION THE CONSTRUCTION OR APPLICATION OF ANY
OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT, SHALL BE SUBMITTED TO
FINAL AND BINDING ARBITRATION IN ACCORDANCE WITH THIS APPENDIX C, SECTION 1.
WITH RESPECT TO INDIVIDUALS WHO AT THE DATE OF THIS AGREEMENT OR THEREAFTER ARE,
WERE OR AT ANY TIME HEREAFTER BECOME EMPLOYED BY THE COMPANY OR ANY OF ITS
AFFILIATES IN, OR ARE, WERE OR BECOME RESIDENTS OR CITIZENS OF, THE UNITED
STATES (“US EMPLOYEES”), SUCH ARBITRATION SHALL BE COMPELLED AND ENFORCED
ACCORDING TO THE FEDERAL ARBITRATION ACT AND SHALL BE CONDUCTED ACCORDING TO THE
THEN-CURRENT NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF THE
AMERICAN ARBITRATION ASSOCIATION EXCEPT AS OTHERWISE PROVIDED HEREIN. WITH
RESPECT TO ALL INDIVIDUALS WHO ARE, WERE OR BECOME EMPLOYEES OF THE COMPANY OR
ANY OF ITS AFFILIATES WHO DO NOT QUALIFY AS US EMPLOYEES UNDER THE FOREGOING
DEFINITION, SUCH ARBITRATION SHALL BE COMPELLED, ENFORCED AND CONDUCTED
ACCORDING TO SUCH RULES AS THE PARTIES MAY AGREE AT THE TIME OF COMMENCEMENT OF
THE ARBITRATION AND, IN THE ABSENCE OF ANY SUCH AGREEMENT, IN ACCORDANCE WITH
THE FEDERAL ARBITRATION ACT AND THE THEN-CURRENT NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION EXCEPT
AS OTHERWISE PROVIDED HEREIN. THE CURRENT NATIONAL RULES, AND OTHER INFORMATION
ABOUT THE AMERICAN ARBITRATION ASSOCIATION, CAN BE ACCESSED VIA THE INTERNET AT
WWW.ADR.ORG OR CAN BE OBTAINED FROM THE COMPANY BY A REQUEST DIRECTED TO ITS
VP-HUMAN RESOURCES. THE ARBITRATOR SHALL BE APPOINTED BY AGREEMENT OF THE
PARTIES HERETO OR, IF NO AGREEMENT CAN BE REACHED, BY THE AMERICAN ARBITRATION
ASSOCIATION PURSUANT TO ITS RULES. THE ARBITRATOR SHALL APPLY THE SUBSTANTIVE
LAW (AND THE LAW OF REMEDIES, IF APPLICABLE) OF THE STATE OR OTHER JURISDICTION
IN WHICH THE CLAIM AROSE, OR FEDERAL LAW, OR BOTH, AS APPLICABLE TO THE CLAIM(S)
ASSERTED. WITHOUT LIMITING THE ARBITRATOR’S POWER AND AUTHORITY, IT IS
UNDERSTOOD THAT (I) THE ARBITRATOR SHALL HAVE EXCLUSIVE AUTHORITY TO RESOLVE ANY
DISPUTE RELATING TO THE INTERPRETATION, APPLICABILITY OR FORMATION OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO THE PROVISIONS OF THIS APPENDIX C,
SECTION 1, AND ANY CLAIM THAT ALL OR ANY PART OF THIS AGREEMENT IS VOID OR
VOIDABLE AND (II) THE ARBITRATOR SHALL HAVE THE AUTHORITY TO ENTERTAIN MOTIONS
TO DISMISS AND MOTIONS FOR SUMMARY JUDGMENT BY ANY PARTY AND SHALL APPLY THE
STANDARDS GOVERNING SUCH MOTIONS UNDER THE FEDERAL RULES OF CIVIL PROCEDURE
(UNLESS OTHERWISE AGREED TO BY THE PARTIES IN CONNECTION WITH DISPUTES INVOLVING
A NON-US EMPLOYEE).

 

(B)           WITHOUT IN ANY WAY LIMITING THE BREADTH OF THE CONTROVERSIES OR
CLAIMS INTENDED TO BE COVERED BY THE ARBITRATION AGREEMENT SET FORTH IN THIS
APPENDIX C, SECTION 1, IT IS UNDERSTOOD AND AGREED THAT THIS AGREEMENT TO
ARBITRATE SHALL INCLUDE WITHOUT LIMITATION ANY AND ALL CONTROVERSIES, CLAIMS OR
ALLEGATIONS ARISING OUT OF OR IN CONNECTION WITH THE AGE DISCRIMINATION

 

12

--------------------------------------------------------------------------------


 

IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT, TITLE VII OF THE CIVIL
RIGHTS ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE FAIR LABOR STANDARDS ACT, THE
REHABILITATION ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE EQUAL PAY
ACT, THE UNIFORMED SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, ANY FEDERAL, STATE OR LOCAL STATUTE
PROHIBITING DISCRIMINATION OR HARASSMENT (ON THE BASIS OF SEX, RACE, COLOR,
NATIONAL ORIGIN, ANCESTRY, RELIGION, AGE, MARITAL STATUS, VETERAN STATUS,
PREGNANCY, SEXUAL ORIENTATION, MEDICAL CONDITION, HANDICAP, DISABILITY OR
OTHERWISE), ANY ALLEGED WRONGFUL EMPLOYMENT PRACTICE, ANY ALLEGED WRONGFUL
TERMINATION, AND ANY ALLEGATION CONCERNING THE FAILURE TO PAY WAGES, BONUSES,
COMPENSATION OR BENEFITS.

 

(C)           THE AGGRIEVED PARTY MUST INITIATE ARBITRATION BY SENDING WRITTEN
NOTICE OF AN INTENTION TO ARBITRATE BY REGISTERED OR CERTIFIED MAIL OR BY
COURIER TO THE OTHER PARTY. THE NOTICE TO THE COMPANY OR ONE OF ITS AFFILIATES
SHALL BE SENT TO THE COMPANY’S VP-HUMAN RESOURCES. THE NOTICE TO THE PARTICIPANT
SHALL BE SENT TO THE PARTICIPANT’S LAST KNOWN ADDRESS (AS NOTED IN THE
PARTICIPANT’S PERSONNEL FILE). THIS NOTICE MUST CONTAIN A DESCRIPTION OF THE
DISPUTE AND THE REMEDY SOUGHT. THE ARBITRATOR SHALL BE IMPARTIAL AND EXPERIENCED
IN EMPLOYMENT MATTERS. JUDGMENT ON THE AWARD THE ARBITRATOR RENDERS MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION OVER THE PARTIES. THE ARBITRATION SHALL
BE CONDUCTED IN THE COUNTY OR WITHIN 75 MILES OF THE COUNTY WHERE THE
PARTICIPANT IS EMPLOYED OR WAS LAST EMPLOYED BY THE COMPANY OR ONE OF ITS
AFFILIATES. EACH PARTY MAY BE REPRESENTED BY AN ATTORNEY OR OTHER REPRESENTATIVE
SELECTED BY THE PARTY. EACH PARTY SHALL HAVE THE RIGHT TO TAKE THE DEPOSITION OF
ONE INDIVIDUAL AND ANY EXPERT WITNESS PROPOSED TO BE UTILIZED BY ANOTHER PARTY
AND TO MAKE REQUESTS FOR PRODUCTION OF DOCUMENTS; ADDITIONAL DISCOVERY MAY BE
HAD ONLY WHERE THE ARBITRATOR SELECTED PURSUANT TO THIS APPENDIX C, SECTION 1 SO
ORDERS, UPON SHOWING OF SUBSTANTIAL NEED. EACH PARTY SHALL HAVE THE RIGHT TO
SUBPOENA WITNESSES AND DOCUMENTS FOR THE ARBITRATION. AT LEAST 30 DAYS BEFORE
THE ARBITRATION, EACH PARTY MUST PROVIDE TO THE OTHER LISTS OF WITNESSES,
INCLUDING ANY EXPERT, AND COPIES OF ALL EXHIBITS INTENDED TO BE USED AT
ARBITRATION.

 

(D)           EACH PARTY TO THE ARBITRATION SHALL EQUALLY SHARE THE FEES AND
COSTS OF THE ARBITRATOR. EACH PARTY WILL DEPOSIT FUNDS OR POST OTHER APPROPRIATE
SECURITY FOR ITS SHARE OF THE ARBITRATOR’S FEES, IN AN AMOUNT AND MANNER
DETERMINED BY THE ARBITRATOR, 10 DAYS BEFORE THE FIRST DAY OF HEARING. IF THE
PARTICIPANT CANNOT PAY THE PARTICIPANT’S SHARE OF ARBITRATOR FEES AND OTHER
RELATED COSTS DUE TO FINANCIAL HARDSHIP, THE PARTICIPANT CAN MAKE A REQUEST TO
THE ARBITRATOR FOR FINANCIAL RELIEF. IF THE ARBITRATOR AGREES THAT THE
PARTICIPANT CANNOT PAY AND GRANTS THE PARTICIPANT’S REQUEST, THE OTHER PARTY TO
THE ARBITRATION (OR THE COMPANY) SHALL ADVANCE THE PARTICIPANT’S SHARE OF THE
FEE AND OTHER RELATED COSTS, OR ANY PORTION THEREOF SO ORDERED BY THE
ARBITRATOR. IF THIS OCCURS, THE PARTICIPANT UNDERSTANDS THAT THE ARBITRATOR IS
REQUIRED TO ADDRESS THE PARTICIPANT’S SHARE OF THE ARBITRATOR’S FEE AND OTHER
RELATED COSTS, AND THE PARTICIPANT’S POTENTIAL OBLIGATION TO REIMBURSE THE OTHER
PARTY TO THE ARBITRATION (OR THE COMPANY) FOR THAT FEE AND THOSE COSTS, IN THE
ARBITRATOR’S DECISION. EACH PARTY TO THE ARBITRATION SHALL PAY FOR ITS OWN COSTS
AND ATTORNEYS’ FEES, IF ANY, INCURRED IN PURSUING OR DEFENDING THE CLAIM
SUBMITTED TO ARBITRATION. HOWEVER, IF ANY PARTY PREVAILS ON A STATUTORY CLAIM
WHICH AFFORDS THE PREVAILING PARTY ATTORNEYS’ FEES, OR IF THERE IS A WRITTEN
AGREEMENT PROVIDING FOR ATTORNEYS’ FEES, THE ARBITRATOR MAY AWARD REASONABLE
ATTORNEYS’ FEES TO THE PREVAILING PARTY. THE ARBITRATOR MAY ALSO AWARD COSTS,
INCLUDING THE COST OF THE ARBITRATOR’S FEES, TO THE PREVAILING PARTY.

 

(E)           THIS AGREEMENT TO ARBITRATE SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT AND TERMINATION OF THE PARTICIPANT’S EMPLOYMENT
FOR ANY REASON. THIS ARBITRATION PROCEDURE, WHICH SUBSTITUTES AN ARBITRAL FORUM
FOR A JUDICIAL FORUM, IS INTENDED TO BE THE

 

13

--------------------------------------------------------------------------------


 

EXCLUSIVE METHOD OF RESOLVING ANY CLAIM ARISING OUT OF OR IN CONNECTION WITH THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES, OR THE
TERMINATION OF THAT EMPLOYMENT, WITH THE EXCEPTION OF ANY WORKERS’ COMPENSATION
CLAIM OR UNEMPLOYMENT COMPENSATION CLAIM, ANY CLAIM FOR EMPLOYEE BENEFITS WHERE
THE APPLICABLE BENEFIT PLAN OR PENSION PLAN EXPRESSLY SPECIFIES THAT ITS CLAIMS
PROCEDURE SHALL CULMINATE IN AN ARBITRATION PROCEDURE DIFFERENT FROM THE ONE
DESCRIBED IN THIS APPENDIX C, SECTION 1 OR ANY CLAIM FOR EQUITABLE OR INJUNCTIVE
RELIEF CONTEMPLATED BY OR REFERRED TO IN APPENDIX B OF THIS AGREEMENT. IF ANY
PART OF THIS AGREEMENT TO ARBITRATE IS FOUND TO BE VOID AS A MATTER OF LAW OR
PUBLIC POLICY, THE REMAINDER OF THE AGREEMENT TO ARBITRATE WILL CONTINUE TO BE
IN FULL FORCE AND EFFECT TO THE MAXIMUM EXTENT PERMISSIBLE.

 

(F)            NO CLAIM MAY BE BROUGHT UNDER THIS ARBITRATION PROCEDURE ON
BEHALF OF ANY OTHER PERSON OR ENTITY. THE COMPANY AND ITS AFFILIATES (AND ANY OF
THEIR RESPECTIVE BENEFIT PLANS, BENEFIT PLAN SPONSORS, FIDUCIARIES,
ADMINISTRATORS, SUCCESSORS OR ASSIGNS) RESERVE THE RIGHT TO SEVER OR CONSOLIDATE
CLAIMS IN EACH INSTANCE AT ITS OPTION IN ORDER TO FACILITATE CASE PROCESSING AND
TO LOWER COSTS.

 


2.             AGREEMENT TO ARBITRATE CLAIMS (NON-EMPLOYMENT MATTERS).


 

(A)           ANY CONTROVERSY OR CLAIM (CONTRACT, TORT, OR STATUTORY) UNDER
FEDERAL, STATE, OR LOCAL LAW BETWEEN THE COMPANY OR ANY OF ITS AFFILIATES (OR
ANY OF THEIR RESPECTIVE BENEFIT PLANS, BENEFIT PLAN SPONSORS, FIDUCIARIES,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS) AND THE PARTICIPANT THAT IS NOT COVERED
BY THE PROVISIONS OF APPENDIX C, SECTION 1 ABOVE, INCLUDING BUT NOT LIMITED TO
THOSE ARISING OUT OF OR IN CONNECTION WITH THE PARTICIPANT’S SERVICES FOR THE
COMPANY OR ANY OF ITS AFFILIATES IN A CAPACITY OTHER THAN AS AN EMPLOYEE, OR THE
TERMINATION OF THOSE SERVICES (WITH THE EXCEPTION OF ANY WORKERS’ COMPENSATION
CLAIM OR UNEMPLOYMENT COMPENSATION CLAIM, ANY CLAIM FOR EMPLOYEE BENEFITS WHERE
THE APPLICABLE BENEFIT PLAN OR PENSION PLAN EXPRESSLY SPECIFIES THAT ITS CLAIMS
PROCEDURE SHALL CULMINATE IN AN ARBITRATION PROCEDURE DIFFERENT FROM THE ONE
DESCRIBED IN APPENDIX C, SECTION 1 ABOVE OR ANY CLAIM FOR EQUITABLE OR
INJUNCTIVE RELIEF CONTEMPLATED BY OR REFERRED TO IN APPENDIX B OF THIS
AGREEMENT), INCLUDING WITHOUT LIMITATION THE CONSTRUCTION OR APPLICATION OF ANY
OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT (IN THE EVENT THE
PROVISIONS OF APPENDIX C, SECTION 1 ARE INAPPLICABLE TO THE CONSTRUCTION OR
APPLICATION OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT), SHALL BE
SUBMITTED TO FINAL AND BINDING ARBITRATION IN ACCORDANCE WITH THIS APPENDIX C,
SECTION 2. WITH RESPECT TO (I) INDIVIDUALS WHO AT ANY TIME PROVIDE OR PROVIDED
ANY SERVICES TO THE COMPANY IN THE UNITED STATES, OR ARE, WERE OR BECOME
RESIDENTS OR CITIZENS OF, THE UNITED STATES, OR (II) ANY CONTROVERSY OR CLAIM
RELATING TO ANY ISSUE ARISING IN THE UNITED STATES (THE ITEMS DESCRIBED IN (I)
AND (II) ARE COLLECTIVELY REFERRED TO AS “US CLAIMS”), THE ARBITRATION
CONTEMPLATED BY THIS APPENDIX C, SECTION 2 SHALL BE COMPELLED AND ENFORCED
ACCORDING TO THE FEDERAL ARBITRATION ACT AND SHALL BE CONDUCTED ACCORDING TO THE
THEN-CURRENT COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION EXCEPT AS OTHERWISE PROVIDED HEREIN. WITH RESPECT TO ANY OTHER
ARBITRATION CONTEMPLATED BY THIS APPENDIX C, SECTION 2 THAT IS NOT DEALT WITH IN
THE PRECEDING SENTENCE, SUCH ARBITRATION SHALL BE COMPELLED, ENFORCED AND
CONDUCTED ACCORDING TO SUCH RULES AS THE PARTIES MAY AGREE AT THE TIME OF
COMMENCEMENT OF THE ARBITRATION AND, IN THE ABSENCE OF ANY SUCH AGREEMENT, IN
ACCORDANCE WITH THE FEDERAL ARBITRATION ACT AND THE THEN-CURRENT COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION EXCEPT AS OTHERWISE
PROVIDED HEREIN. THE CURRENT COMMERCIAL ARBITRATION RULES, AND OTHER INFORMATION
ABOUT THE AMERICAN ARBITRATION ASSOCIATION, CAN BE ACCESSED VIA THE INTERNET AT
WWW.ADR.ORG OR CAN BE OBTAINED FROM THE COMPANY BY A REQUEST DIRECTED TO ITS
VICE-PRESIDENT, HUMAN RESOURCES. THE ARBITRATOR SHALL BE APPOINTED BY AGREEMENT

 

14

--------------------------------------------------------------------------------


 

OF THE PARTIES HERETO OR, IF NO AGREEMENT CAN BE REACHED, BY THE AMERICAN
ARBITRATION ASSOCIATION PURSUANT TO ITS RULES. THE ARBITRATOR SHALL APPLY THE
SUBSTANTIVE LAW (AND THE LAW OF REMEDIES, IF APPLICABLE) OF THE STATE OR OTHER
JURISDICTION IN WHICH THE CLAIM AROSE, OR FEDERAL LAW, OR BOTH, AS APPLICABLE TO
THE CLAIM(S) ASSERTED. WITHOUT LIMITING THE ARBITRATOR’S POWER AND AUTHORITY, IT
IS UNDERSTOOD THAT (I) THE ARBITRATOR SHALL HAVE EXCLUSIVE AUTHORITY TO RESOLVE
ANY DISPUTE RELATING TO THE INTERPRETATION, APPLICABILITY OR FORMATION OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO THE PROVISIONS OF THIS APPENDIX C,
SECTION 2, AND ANY CLAIM THAT ALL OR ANY PART OF THIS AGREEMENT IS VOID OR
VOIDABLE AND (II) THE ARBITRATOR SHALL HAVE THE AUTHORITY TO ENTERTAIN MOTIONS
TO DISMISS AND MOTIONS FOR SUMMARY JUDGMENT BY ANY PARTY AND SHALL APPLY THE
STANDARDS GOVERNING SUCH MOTIONS UNDER THE FEDERAL RULES OF CIVIL PROCEDURE
(UNLESS OTHERWISE AGREED TO BY THE PARTIES IN CONNECTION WITH DISPUTES INVOLVING
A NON-US CLAIM).

 

(B)           THE AGGRIEVED PARTY MUST INITIATE ARBITRATION BY SENDING WRITTEN
NOTICE OF AN INTENTION TO ARBITRATE BY REGISTERED OR CERTIFIED MAIL OR BY
COURIER TO THE OTHER PARTY. THE NOTICE TO THE COMPANY OR ONE OF ITS AFFILIATES
SHALL BE SENT TO THE COMPANY’S VP-HUMAN RESOURCES. THE NOTICE TO THE PARTICIPANT
SHALL BE SENT TO THE PARTICIPANT’S LAST KNOWN ADDRESS (AS NOTED IN THE RECORDS
OF THE COMPANY OR AN AFFILIATE OF THE COMPANY). THIS NOTICE MUST CONTAIN A
DESCRIPTION OF THE DISPUTE AND THE REMEDY SOUGHT. THE ARBITRATOR SHALL BE
IMPARTIAL AND EXPERIENCED IN COMMERCIAL MATTERS. JUDGMENT ON THE AWARD THE
ARBITRATOR RENDERS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION OVER THE
PARTIES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OR WITHIN 75 MILES OF
THE COUNTY (X) WHERE THE PARTICIPANT PROVIDES SERVICES TO, OR LAST PROVIDED
SERVICES TO, THE COMPANY OR ONE OF ITS AFFILIATES IN A CAPACITY OTHER THAN AS AN
EMPLOYEE OR, IF NO SERVICES ARE OR WERE PROVIDED BY THE PARTICIPANT IN ANY SUCH
CAPACITY, (Y) WHERE THE ISSUE AROSE. EACH PARTY MAY BE REPRESENTED BY AN
ATTORNEY OR OTHER REPRESENTATIVE SELECTED BY THE PARTY. EACH PARTY SHALL HAVE
THE RIGHT TO TAKE THE DEPOSITION OF ONE INDIVIDUAL AND ANY EXPERT WITNESS
PROPOSED TO BE UTILIZED BY ANOTHER PARTY AND TO MAKE REQUESTS FOR PRODUCTION OF
DOCUMENTS; ADDITIONAL DISCOVERY MAY BE HAD ONLY WHERE THE ARBITRATOR SELECTED
PURSUANT TO THIS APPENDIX C, SECTION 2 SO ORDERS, UPON SHOWING OF SUBSTANTIAL
NEED. EACH PARTY SHALL HAVE THE RIGHT TO SUBPOENA WITNESSES AND DOCUMENTS FOR
THE ARBITRATION. AT LEAST 30 DAYS BEFORE THE ARBITRATION, EACH PARTY MUST
PROVIDE TO THE OTHER LISTS OF WITNESSES, INCLUDING ANY EXPERT, AND COPIES OF ALL
EXHIBITS INTENDED TO BE USED AT ARBITRATION.

 

(C)           EACH PARTY TO THE ARBITRATION SHALL EQUALLY SHARE THE FEES AND
COSTS OF THE ARBITRATOR. EACH PARTY WILL DEPOSIT FUNDS OR POST OTHER APPROPRIATE
SECURITY FOR ITS SHARE OF THE ARBITRATOR’S FEES, IN AN AMOUNT AND MANNER
DETERMINED BY THE ARBITRATOR, 10 DAYS BEFORE THE FIRST DAY OF HEARING. EACH
PARTY TO THE ARBITRATION SHALL PAY FOR ITS OWN COSTS AND ATTORNEYS’ FEES, IF
ANY, INCURRED IN PURSUING OR DEFENDING THE CLAIM SUBMITTED TO ARBITRATION.
HOWEVER, IF ANY PARTY PREVAILS ON A STATUTORY CLAIM WHICH AFFORDS THE PREVAILING
PARTY ATTORNEYS’ FEES, OR IF THERE IS A WRITTEN AGREEMENT PROVIDING FOR
ATTORNEY’S FEES, THE ARBITRATOR MAY AWARD REASONABLE ATTORNEYS’ FEES TO THE
PREVAILING PARTY. THE ARBITRATOR MAY ALSO AWARD COSTS, INCLUDING THE COST OF THE
ARBITRATOR’S FEES, TO THE PREVAILING PARTY.

 

(D)           THIS AGREEMENT TO ARBITRATE SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT AND TERMINATION OF THE PARTICIPANT’S RELATIONSHIP
WITH THE COMPANY OR ANY OF ITS AFFILIATES FOR ANY REASON. THIS ARBITRATION
PROCEDURE, WHICH SUBSTITUTES AN ARBITRAL FORUM FOR A JUDICIAL FORUM, IS INTENDED
TO BE THE EXCLUSIVE METHOD OF RESOLVING ANY CLAIM OR CONTROVERSY THAT IS NOT
COVERED BY THE PROVISIONS OF APPENDIX C, SECTION 1 ABOVE, INCLUDING BUT NOT
LIMITED ANY CLAIM OR CONTROVERSY ARISING OUT OF OR IN CONNECTION WITH THE
PARTICIPANT’S SERVICES FOR THE COMPANY OR ANY OF ITS AFFILIATES IN A CAPACITY
OTHER THAN AS AN EMPLOYEE, OR THE TERMINATION OF

 

15

--------------------------------------------------------------------------------


 

THOSE SERVICES, BUT THIS ARBITRATION PROCEDURE DOES NOT APPLY TO ANY WORKERS’
COMPENSATION CLAIM OR UNEMPLOYMENT COMPENSATION CLAIM, ANY CLAIM FOR EMPLOYEE
BENEFITS WHERE THE APPLICABLE BENEFIT PLAN OR PENSION PLAN SPECIFIES THAT ITS
CLAIM PROCEDURE SHALL CULMINATE IN AN ARBITRATION PROCEDURE DIFFERENT FROM THE
ONE DESCRIBED IN APPENDIX C, SECTION 1 ABOVE, OR TO ANY CLAIM FOR EQUITABLE OR
INJUNCTIVE RELIEF CONTEMPLATED BY OR REFERRED TO IN APPENDIX B OF THIS
AGREEMENT. IF ANY PART OF THIS AGREEMENT TO ARBITRATE IS FOUND TO BE VOID AS A
MATTER OF LAW OR PUBLIC POLICY, THE REMAINDER OF THE AGREEMENT TO ARBITRATE WILL
CONTINUE TO BE IN FULL FORCE AND EFFECT TO THE MAXIMUM EXTENT PERMISSIBLE.

 

(E)           NO CLAIM MAY BE BROUGHT UNDER THIS ARBITRATION PROCEDURE ON BEHALF
OF ANY OTHER PERSON OR ENTITY. THE COMPANY AND ITS AFFILIATES (AND ANY OF THEIR
RESPECTIVE BENEFIT PLANS, BENEFIT PLAN SPONSORS, FIDUCIARIES, ADMINISTRATORS,
SUCCESSORS OR ASSIGNS) RESERVE THE RIGHT TO SEVER OR CONSOLIDATE CLAIMS IN EACH
INSTANCE AT ITS OPTION IN ORDER TO FACILITATE CASE PROCESSING AND TO LOWER
COSTS.

 

16

--------------------------------------------------------------------------------